Citation Nr: 0718995	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-28 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for inferior ischemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1988 to 
January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The RO granted service connection for 
inferior ischemia and assigned a noncompensable rating.  The 
veteran appealed for a higher initial rating.  


FINDING OF FACT

The veteran's service-connected inferior ischemia is not 
productive of a workload of 10 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; the use of 
continuous medication; or requiring a pacemaker.


CONCLUSION OF LAW

The criteria for a compensable disability rating for inferior 
ischemia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7 and 4.104, Diagnostic Codes 7001 
through 7020 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, the Board notes that the veteran's 
original claim was for service connection, which was granted 
in the April 2003 rating decision.  The veteran thereafter 
disagreed with the noncompensable evaluation of this now 
service-connected disability.  Thereafter the RO provided 
notice to the veteran in December 2003 of the Pelegrini II 
elements of how to establish an increased rating.  However, 
since the veteran's claim was initially one for service 
connection, which has been granted, the Board finds that VA's 
obligation to notify the veteran under 38 U.S.C.A. § 5103 was 
met as the claim for service connection was obviously 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, any deficiency in the December 2003 
notice relating to the veteran's appeal for an increased 
rating is not prejudicial to the veteran.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the claims folder.  
He did not identify any post-service treatment for his now 
service-connected inferior ischemia.  The veteran was 
notified in the rating decision, Statement of the Case and 
Supplemental Statements of the Case of what evidence the RO 
had obtained and considered in rendering its decisions.  He 
has not identified any additional evidence not already 
considered.  VA is only required to make reasonable efforts 
to obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claim in August 2002 and 
January 2007.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

 II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

The Board notes that there is not a diagnostic code 
specifically for inferior ischemia.  When an unlisted 
condition is encountered, it is permissible to rate the 
condition under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2006).  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  38 C.F.R. § 4.27 (2006).  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Codes 7000 through 7020 are used to evaluate 
Diseases of the Heart.  The RO evaluated the veteran's 
service-connected inferior ischemia as analogous to 
atrioventricular block, which is evaluated under the criteria 
in Diagnostic Code 7015.  After reviewing the rating 
schedule, the Board does not see any reason to change the 
diagnostic code set by the RO.  The Board notes that the 
basic criteria for evaluating almost all diseases of the 
heart are the same no matter which diagnostic code is 
actually established.  Therefore, changing the diagnostic 
code would not actually change the rating criteria under 
which the veteran's inferior ischemia is evaluated.

Under Diagnostic Code 7015, for atrioventricular block, an 
evaluation of 10 percent is warranted where a workload of 
greater than 7 METs but not greater than 10 METs  results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
continuous medication or a pacemaker is required.  A 30 
percent evaluation will be assigned where a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
evaluation is warranted where a workload of greater than 3  
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; where there is left 
ventricular dysfunction with an ejection fraction of 30 to 50  
percent.  A 100 percent disability evaluation is  warranted 
for chronic congestive heart failure, or where a  workload of 
3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or where there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104 (2006). 

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2) (2006).

The veteran was first diagnosed with inferior ischemia in 
September 2001 when he was seen with complaints of chest 
pain.  A treadmill exercise stress test was conducted.  The 
report of this test shows that the maximum workload attained 
was 12 METs.  In November 2001, the veteran underwent a 
cardiolyte treadmill stress test.  The report of this test 
shows the maximum workload attained was 12.9 METs.  The 
radiologist's report indicates that there was no definite 
evidence of stress induced ischemia in the left ventricle but 
the test showed a small fixed area of decreased radiotracer 
activity in the inferior wall of the left ventricle which 
could represent an area of scarring, although the possibility 
that it is related to processing as a result of interfering 
abdominal activity should be considered.  

The veteran underwent a pre-discharge VA examination in 
August 2002.  He gave subjective complaints of anginal chest 
pain, shortness of breath, fatigue and dizziness since June 
2001.  He stated that his blood pressure fluctuates more than 
ever before.  He denied any diagnosis of congestive heart 
failure or rheumatic heart disease.  He denied taking any 
medications or receiving any treatment for this condition.  
On physical examination, his blood pressure was within normal 
range.  S1 and S2 rhythms were heard without murmurs, gallops 
or rubs.  Electrocardiogram (EKG) and echocardiogram were 
normal.  The echocardiogram was recommended instead of a 
stress test because the examiner indicated that the veteran 
was unable to tolerate exercise.  The examiner placed the 
veteran in the New York Heart Association Class II with 
slight limitation of activity and an estimated workload 
capacity of five to six METs.  

The veteran underwent a second VA examination in January 
2007.  At that examination, his claims folder was reviewed.  
He reported having hyperlipidemia and a family history of 
coronary artery disease.  He denied being diagnosed with 
either hypertension or diabetes.  He stated that he began 
having chest pain in 2001 and currently he experiences chest 
pain lasting less than three minutes radiating to his right 
arm.  He also reported having numbness without radiation to 
the jaw or his left arm that is occasional and associated 
with shortness of breath, dizziness and sweating.  He said 
this occurs about one time per week and is precipitated by 
excess walking, greater than one mile of running, and excess 
lifting.  He denied any nausea, vomiting, palpitations, 
dyspnea on exertion or syncopal attacks.  He denied any 
history of congestive heart failure, myocardial infarction or 
rheumatic heart disease.  He said he was not on any 
medication for this condition.

Physical examination revealed a well-developed, well-
nourished male who ambulated unassisted with a normal gait.  
He was alert and oriented and in no apparent distress.  His 
blood pressure was slightly elevated, but the veteran denied 
any symptoms from it and voiced understanding to follow up 
with his primary care provider regarding this.  
Cardiovascular examination revealed regular rate and rhythm 
without murmurs, gallops or rubs; no S3 or S4; and no jugular 
venous distention or hepatojugular reflux.  Peripheral pulses 
were symmetrically equal in intensity in all limbs.  He had 
normal capillary refill.  He did not have any peripheral 
edema, varicose veins or stasis dermatitis changes.  Clinical 
testing included a chest x-ray, which was normal, a 
multigated (radionuclide) acquisition scan, which was normal, 
and an exercise stress test.  The exercise stress test was 
conducted under Bruce protocols for 9 minutes 37 seconds and 
was terminated because of fatigue.  The veteran's maximum 
heart rate was 176 beats per minute (96 percent of maximum 
predicted) and his maximum blood pressure was 158/67 mmHg.  
His maximum workload capacity was 11.1 METs.  He did not 
experience any chest pains or arrhythmia during the 
procedure.  There was a 1.0 to 1.5 mm upsloping ST depression 
inferolaterally at peak exertion with rapid resolution during 
recovery.  The conclusion was this was an adequate stress 
test with good functional capacity and was nondiagnostic for 
ischemia by EKG criteria.  

The examiner's final diagnosis was inferior ischemia on 
stress test of September 5, 2001, with current stress test on 
February 5, 2007, reading as nondiagnostic for ischemia by 
EKG criteria.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a compensable disability rating for his service-connected 
inferior ischemia.  Although the results from the August 2002 
VA examination would appear to permit a compensable rating, 
the Board finds that this examination is not sufficient for 
rating purposes.  The August 2002 examiner's opinion that the 
veteran's workload capacity was five to six METs was based 
solely on the veteran's report of his symptoms and was not 
based upon clinical testing.  Although the examiner stated 
that he estimated the veteran's maximum workload capacity 
because the veteran was unable to exercise, which is 
permissible under the rating schedule, there is no 
explanation as to why the veteran was medically unable to 
exercise.  The veteran was able to perform adequately at 
treadmill exercise stress tests conducted less than one year 
before in September and November 2001.  It is not clear from 
the examination report or the service medical records why the 
veteran was unable to exercise in August 2002.  Furthermore, 
the examiner failed to provide specific examples supporting 
his METs estimation as required by the rating schedule.  

In addition, the August 2002 VA examiner's opinion that the 
veteran's maximum workload capacity was only five to six METs 
is grossly disproportionate to those shown by the actual 
clinical testing.  The treadmill stress tests the veteran 
underwent in September and November 2001 showed he had a 
maximum workload capacity of no less than 12 METs, and the 
January 2007 treadmill stress test revealed a maximum 
workload capacity of 11.1 METs.  Thus the August 2002 VA 
examiner's estimation of 5 to 6 METs is only half of the METs 
actually measured during the clinical testing.  In light of 
the results of the clinical tests, the Board is not convinced 
that the August 2002 VA examiner's opinion as to the 
veteran's maximum workload capacity is an accurate depiction 
of his disability.  

Thus the Board finds that the August 2002 VA examiner's 
estimation of the veteran's maximum workload capacity is not 
sufficient for the purposes of rating his service-connected 
inferior ischemia.  The remaining medical evidence clearly 
shows the veteran has had a maximum workload capacity of more 
than 10 METs.  In addition, he has not been on continuous 
medication nor has his condition required a pacemaker.  Thus 
the evidence fails to show that the veteran meets the 
criteria for even a minimum 10 percent disability rating, 
which requires a showing of a workload of greater than 7 METs 
but not greater than 10 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or the required use of 
continuous medication or a pacemaker.

For the foregoing reasons, the preponderance of the evidence 
is against the veteran's claim and, thus, the benefit of the 
doubt doctrine is not for application.  Consequently, the 
veteran's claim must be denied.







ORDER

Entitlement to a compensable rating for inferior ischemia is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


